DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  Interpretation and/or identification of the parts of the lock member and latch are applied in the rejection in response to applicant’s amendments and therefore arguments regarding such components are moot.  Arguments regarding the spring being a coil spring necessitated a change of rejection herein for claim 5.
Applicant argues that Kutto et al. does not disclose components that can be used on a right side and left side of a dishrack.  Kutto teaches adjustment mechanisms (17) on both sides of a rack and does not state that they differ ([0024]).  Even considering only the mechanism which is shown in figure 1 it is not clear why applicant reasons it could not be capable of use on either side of the dishrack.
Applicant state the identified base (150) of Kutto is not vertically adjustable relative to the dishwasher – a feature which is not claimed.  Applicant argues that mounting arms (162/163) are separate from base (150) while Kutto states “adjuster arm 150 includes mounting arms 162 and 163” ([0029]).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kutto et al. (US 2016/0331204).
Regarding claim 1, Kutto et al. (hereafter “D1”) discloses a rack adjuster (height adjustment mechanism 17) for a dishwasher rack for raising and lowering a dishwasher basket (rack 16) in an up and down position, respectively, the rack adjuster comprising: a slider (locking strap 180) connected in a fixed engagement with the dishwasher basket: a base (arm 150) having two or more rollers (165, 166), the base slidably engaged with the slider and spaced apart from the dishwasher basket (as basket is disclosed to slide relative to the base 150 in order to translate up and down it must be spaced from the base – [0029]); and a lock (locking tabs 195/196, catch members 198/199) spaced between the slider and the base, the lock biased into a locked position when the base is fully extended relative to the slider (biased to lock in the openings 168/169, figure 2).
Regarding claim 2, D1 discloses wherein the slider (180) connects to the rack along a plurality of parallel clips (155-158, 184-189).

Regarding claim 4, D1 discloses wherein the lock (at 198/199) is biased into a locking engagement with a portion of the base (150 at 168/169) when the rack adjuster is in the up position (figure 2).
Regarding claim 6, D1 discloses wherein the lock comprises a pivotable handle (195/196) having an upper end and a lower end, the handle biased inward at a lower end ([0031]).
Regarding claim 9, D1 discloses wherein the rollers comprise at least one of a bearing and a wheel (wheels 165/166).
Regarding claim 10, D1 discloses comprising identical components for each of the right and left side of the dishwasher rack ([0024]).
Regarding claims 11-15, see the discussion in regards to claims 1-6, 9-10 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutto et al. (US 2016/0331204).
Regarding claim 5, D1 discloses wherein the lock is released from the portion of the base by biasing a spring ([0032]; 260/265).  D1 does not teach where in the spring is a coil spring.  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a coil spring instead of leaf spring (260) placed between 210 and slider body (182) to bias the member (210) as a functional equivalent well known in the art.
Regarding claim 7-8, D1 does not specifically disclose wherein the base further comprises two or more shafts for accommodating the rollers and a coupler positioned between the shaft and the roller.
OFFICIAL NOTICE is taken that it is well known in the art to provide roller wheels with shaft and coupler or bearing and it would have been obvious to one of ordinary skill in the art at the time of filing to provide such parts for the optimal functioning of the wheels in D1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK D HAWN/Primary Examiner, Art Unit 3631